Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 2/22/22 are acknowledged.  

2.   Applicant is reminded of the election of Group I, the method to include the use of an anti-LAG-3 antibody comprising the VH of SEQ ID NO:706, the VL of SEQ ID NO:718, the heavy chain of SEQ ID NO:709, and the light chain of SEQ ID NO:721, and the secondary therapeutic PDR001.
 
3.   Claim 30 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species or invention.

Claims 2-4, 7, 8, 11-13, 21, 23-25, 32, 34, 41, 54, 57-59, and 62 are under examination only as they read on the elected species.

4.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails list all priority documents at line <150> and their priority dates at line <151> of the Sequence Listing and Computer Readable Format.



Required response - Applicant must provide:

An amended Sequence Listing and Computer Readable Format.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claim 2-4, 7, 8, 11-13, 21, 23-25, 32, 34, 41, 54, 57-59, and 62  stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2015/0259420 in view of U.S. Patent Application No. 2019/0113513.

	As set forth previously, The ‘420 application teaches treatment of the cancers of the claims, e.g.:
“…a brain cancer, a pancreatic cancer, a skin cancer, a renal cancer, a breast cancer, a virus-associated cancer, an anal canal cancer, a cervical cancer, a gastric cancer, a head and neck cancer, a nasopharyngeal cancer (NPC), a penile cancer, a vaginal or vulvar cancer, a colorectal cancer, a lung cancer, a leukemia, a lymphoma, a myeloma, or a metastatic lesion of the cancer…glioblastoma or a gliosarcoma, a melanoma or a Merkel cell carcinoma…a renal cell carcinoma… a breast cancer that is a breast carcinoma or a triple negative breast cancer (TNBC)…a virus-associated cancer that is an anal canal cancer, a cervical cancer, a gastric cancer, a head and neck cancer, a nasopharyngeal cancer (NPC), a penile cancer, or a vaginal or vulvar cancer…a colorectal cancer that is a microsatellite unstable colorectal cancer, a microsatellite stable colorectal cancer, a mismatch repair proficient colorectal cancer, or a mismatch repair deficient colorectal cancer…a lung cancer that is a non-small cell lung cancer (NSCLC)…a lymphoma that is a Hodgkin lymphoma (HL) or a diffuse large B cell lymphoma (DLBCL).” 
(see particularly paragraphs [0136]-[0145] and [459]-[476], said method comprising the administration of the anti-LAG-3 antibody of SEQ ID NOs:709 and 721 (which comprises the elected VH and VL as well as the CDRs of Claim 1) (the antibody of the reference comprises the heavy chain of SEQ ID NO:122 and the light chain of SEQ ID NO:58) in combination with a PD-1 inhibitor (see particularly paragraph [0140].  Dosages of 1 mg/kg to 10 mg/kg encompass the dosages of the claims depending on the weight of the patient, e.g., a small child to a 100 kg adult male.  Dosages of 20 mg to 800 mg are also taught; the antibody is administered once every 2 weeks (see particularly paragraph [0152]).  
	
The teachings of the reference differ from the claimed invention only the PD-1 inhibitor of the claims is not PDR001.

The ‘513 application teaches the use of the immune checkpoint inhibitor PDR001 (anti-PD-1 mAb spartalizumab) (see particularly, paragraph [0060]) in combination cancer treatments.

	It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to use the PDR001 
anti-PD-1 antibody of the ‘513 application in the combination therapy of the ‘420 application because it was readily available and, in particular, it was Applicant’s (Novartis’) own antibody and, thus, likely the most well-characterized and cost-effective choice to the Inventors at the time of filing.

Applicant’s arguments filed 2/22/22 have been fully considered but are not found persuasive.  Applicant argues:
“…the ‘420 publication explains that when the LAG-3 antibody is administered in combination with a second therapeutic agent, it is only administered at a fixed dose of about 3 to about 240 mg…”

	The cited passage actually teaches:
“Dosages and therapeutic regimens of the anti-LAG-3 antibody molecule can be determined by a skilled artisan…In certain embodiments, the anti-LAG-3 antibody molecule is administered alone at a dose from about 20 to 800 mg, e.g., about 3, 20, 80, 240, or 800 mg. In other embodiments, the anti-LAG-3 antibody molecule is administered at a dose from about 3 to 240 mg, e.g., about 3, 20, 80, or 240 mg, when it is combined with a second agent or therapeutic modality…”.

	Accordingly, the skilled artisan is directed to determine the appropriate dosage.  Moreover, the 3-240 mg dosage comprises just a single “embodiment” that is in no way limiting.  Finally note that the ranges are actually overlapping as both the ‘240 application and the instant specification teach “about” to encompass at least a 20% variation.  Thus, the “about” 240 mg of the ‘420 application encompasses at least 288 mg whereas the “about” 300 mg of the instant claims encompasses at least 240 mg.

7.   No claim is allowed.  

8.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.R. Ewoldt, Ph.D., 3/11/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644